IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-413

                                      No. COA21-225

                                    Filed 21 June 2022

Bladen County, No. 17 CVS 580

STATE OF NORTH CAROLINA, ex rel. ELIZABETH S. BISER, SECRETARY,1
NORTH CAROLINA DEPARTMENT OF ENVIRONMENTAL QUALITY, Plaintiff,

CAPE FEAR RIVER WATCH, Plaintiff-Intervenor,

              v.

THE CHEMOURS COMPANY FC, LLC, Defendant.


       Appeal by Proposed Intervenor Cape Fear Public Utility Authority from order

entered 30 November 2020 by Judge Douglas B. Sasser in Bladen County Superior

Court. Heard in the Court of Appeals 15 December 2021.


       Attorney General Joshua H. Stein, by Special Deputy Attorney General
       Francisco J. Benzoni and Assistant Attorney General Asher P. Spiller, for
       Plaintiff-Appellee State of North Carolina.

       Southern Environmental Law Center, by Geoffrey R. Gisler, Jean Y. Zhuang,
       and Kelly Moser, for Plaintiff-Intervenor-Appellee Cape Fear River Watch.

       Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Joseph A. Ponzi,
       George W. House, and V. Randall Tinsley, for Proposed Plaintiff-Intervenor-
       Appellant Cape Fear Public Utility Authority.




       1 Elizabeth S. Biser, who became Secretary of the North Carolina Department of
Environmental Quality in June 2021, has been substituted for Michael S. Regan. N.C. R.
App. P. 38(c) (“When a person is a party to an appeal in an official or representative capacity
and during its pendency dies, resigns, or otherwise ceases to hold office, the action does not
abate and the person’s successor is automatically substituted as a party.”).
                         STATE V. THE CHEMOURS COMPANY FC, LLC

                                           2022-NCCOA-413

                                          Opinion of the Court



           Robinson, Bradshaw & Hinson, P.A., by R. Steven DeGeorge, and Wachtell,
           Lipton, Rosen & Katz, by John F. Savarese, for Defendant-Appellee The
           Chemours Company FC, LLC.


           COLLINS, Judge.


¶1         Proposed Intervenor Cape Fear Public Utility Authority (“CFPUA”) appeals

     from the trial court’s order denying its 8 September 2020 motion to intervene in this

     environmental action brought in 2017 by the State of North Carolina against

     Defendant, The Chemours Company FC, LLC. CFPUA argues that the trial court

     erred by denying its motion to intervene as untimely, erred by denying intervention

     as of right, and abused its discretion by denying permissive intervention. Because

     the trial court did not abuse its discretion by denying CFPUA’s motion as untimely,

     we affirm.

                                     I.      Background

¶2         Chemours owns the Fayetteville Works facility (“Facility”), a chemical

     manufacturing plant adjacent to the Cape Fear River in Bladen County, North

     Carolina. Chemours produces certain per- and polyfluoroalkyl substances (“PFAS”),

     including a chemical commercially known as GenX, at the Facility. The Facility

     discharges water into the Cape Fear River through multiple avenues. CFPUA, a

     public utility authority which provides potable water to residents of New Hanover
                         STATE V. THE CHEMOURS COMPANY FC, LLC

                                       2022-NCCOA-413

                                      Opinion of the Court



     County and the City of Wilmington, owns and operates a raw water intake on the

     Cape Fear River downstream of the Facility.

¶3         On 7 September 2017, the State, through the Department of Environmental

     Quality (“DEQ”), filed a Verified Complaint, Motion for Temporary Restraining

     Order, and Motion for Preliminary Injunctive Relief against Chemours alleging

     violations of multiple water quality laws and regulations based on discharges of PFAS

     from the Facility into groundwater and the Cape Fear River. The State sought a

     temporary restraining order requiring Chemours to “immediately cease discharging”

     certain substances “from its manufacturing process into surface waters” and to

     “continue to prevent the discharge of process wastewater containing GenX into

     waters of the State.” The State also sought preliminary and permanent injunctive

     relief. The following day, the trial court entered a Partial Consent Order requiring

     Chemours to continue existing measures to “prevent the discharge of process

     wastewater containing GenX . . . into waters of the State,” immediately prevent the

     discharge of certain compounds identified in the complaint, and provide certain

     information to DEQ and the Environmental Protection Agency.

¶4         On 16 October 2017, CFPUA sued Chemours in the United States District

     Court for the Eastern District of North Carolina (“Federal Suit”). See Complaint,

     Cape Fear Public Utility Authority v. The Chemours Co. FC, LLC, No. 7:17-cv-195,
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                          2022-NCCOA-413

                                         Opinion of the Court



     (E.D.N.C. 2017), E.C.F. No. 1.2 In the Federal Suit, CFPUA and other regional water

     suppliers and governmental entities assert claims for public nuisance, private

     nuisance, trespass to real property, trespass to chattels, negligence, negligence per

     se, failure to warn, and negligent manufacture against Chemours. Along with the

     other plaintiffs, CFPUA seeks compensatory damages, punitive damages, and

     injunctive relief. See Amended Master Complaint of Public Water Suppliers at 6-7,

     45-54, Cape Fear Public Utility Authority v. The Chemours Co. FC, LLC, No.

     7:17-cv-195 (E.D.N.C. 2019), E.C.F. No. 75.

¶5          The day after filing its Federal Suit, CFPUA moved to intervene in the present

     action (“First Motion to Intervene”). CFPUA sought to intervene permissively and as

     of right under N.C. Gen. Stat. § 1A-1, Rule 24. CFPUA asserted that it had “an

     interest in the injunctive relief granted” in this action “to assure that such relief

     adequately protects CFPUA’s interests” and contended that its “ability to obtain relief

     may be impaired if the State either fails to prevail (in whole or in part) . . . or if the

     State compromises this underlying action in a manner detrimental to CFPUA.”

     CFPUA also argued that its interests were “not adequately represented by the State”

     because its Federal Suit asserted “interests unique to a public water supply authority




            We take judicial notice of CFPUA’s filings in the federal court. See State v. Watson,
            2

     258 N.C. App. 347, 352, 812 S.E.2d 392, 395 (2018) (“[O]ur courts, both trial and appellate,
     may take judicial notice of documents filed in federal courts.”).
                            STATE V. THE CHEMOURS COMPANY FC, LLC

                                            2022-NCCOA-413

                                          Opinion of the Court



     which are not addressed or protected by the relief sought by the State” and the State’s

     failure to provide public notice and opportunity to comment prior to entry of the

     Partial Consent Order “call[ed] into question whether the State recognize[d]

     CFPUA’s rights.”

¶6          CFPUA withdrew its First Motion to Intervene on 15 November 2017 after the

     parties stipulated that the State would provide notice and comment procedures “with

     respect to any proposed settlement between” the State and Chemours. The parties

     also stipulated that the Partial Consent Order was “not a final resolution of any

     claims asserted” by the State.

¶7          On 9 April 2018, the State filed an Amended Complaint and Motion for

     Preliminary Injunctive Relief containing further allegations based on information

     gathered during further investigation and seeking additional injunctive relief.3

¶8          The State published notice of a Proposed Consent Order and commenced a

     public comment period on 26 November 2018. In a 17 December 2018 comment,

     CFPUA argued that the Proposed Consent Order was “fundamentally flawed in a

     number of important respects,” including that certain remedial provisions “effectively



            3 The requested injunctive relief included requiring Chemours to address air
     emissions of GenX Compounds, address other sources of GenX Compounds “such that they
     no longer cause or contribute to any violations of North Carolina’s groundwater rules,” refrain
     from discharging process wastewater into the Cape Fear River prior to issuance of a new
     permit, account for other discharges, and generally “[c]ease and abate all ongoing violations
     of North Carolina’s water and air quality laws.”
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                         2022-NCCOA-413

                                        Opinion of the Court



       abandon[ed] the downstream users of the Cape Fear River, leaving them to fend for

       themselves in private litigation.” CFPUA protested that the Proposed Consent Order

       would provide filtration systems for private well owners whose water exceeded a

       threshold level of contamination with certain PFAS but would not provide

       comparable relief for downstream users whose water presented the same level of

       contamination. In an additional comment, CFPUA provided results of “recent PFAS

       testing at the CFPUA water intake on the Cape Fear River, and of the treated

       ‘finished’ water.” According to CFPUA, “out of 51 sampling events” of raw and

       finished water, only 4 fell below the threshold for private well filtration under the

       Proposed Consent Order.

¶9           CFPUA again moved to intervene on 20 December 2018 (“Second Motion to

       Intervene”). CFPUA alleged in its Second Motion to Intervene that it was unaware

       the parties were negotiating or had reached a proposed settlement until the Proposed

       Consent Order was published. CFPUA contended that the Proposed Consent Order

       did not “account for or seek to remedy the ongoing harms inflicted on CFPUA and its

       customers.” CFPUA set its Second Motion to Intervene for hearing but removed the

       motion from the calendar on 10 January 2019.

¶ 10         The State moved for the entry of the Revised Proposed Consent Order on

       20 February 2019.    The State, Chemours, and Cape Fear River Watch, another
                             STATE V. THE CHEMOURS COMPANY FC, LLC

                                            2022-NCCOA-413

                                           Opinion of the Court



       proposed plaintiff-intervenor,4 each consented. At a hearing on the Revised Proposed

       Consent Order, counsel for CFPUA requested the trial court withhold entering the

       order until CFPUA’s Board of Directors considered whether it should withdraw the

       Second Motion to Intervene. The trial court declined to do so and entered the Revised

       Proposed Consent Order as a Consent Order on 25 February 2019.

¶ 11           The Consent Order obligates Chemours to undertake compliance measures to

       address air, groundwater, surface water, and drinking water contamination and

       imposes monitoring and reporting requirements. In addition, Paragraph 12 of the

       Consent Order establishes a process for amending the Consent Order “to reduce

       PFAS contamination in the Cape Fear River and in the raw water intakes of

       downstream public water utilities on an accelerated basis[.]” Paragraph 12 provides

       that,

                     within six months of entry of this Order, Chemours shall
                     submit to DEQ and Cape Fear River Watch a plan
                     demonstrating the maximum reduction in PFAS loading
                     from the Facility (including loading from contaminated
                     stormwater, non-process wastewater, and groundwater) to
                     surface waters . . . that are economically and
                     technologically feasible, and can be achieved within a two-
                     year period . . . . The plan shall be supported by interim
                     benchmarks to ensure continuous progress in reduction of
                     PFAS loading. If significantly greater reductions can be


               Cape Fear River Watch is a “§ 501(c)(3) nonprofit public interest organization . . .
               4

       that engages residents of the Cape Fear watershed through programs to preserve and
       safeguard the river.” Cape Fear River Watch filed a motion to intervene on 12 December
       2018.
                            STATE V. THE CHEMOURS COMPANY FC, LLC

                                          2022-NCCOA-413

                                         Opinion of the Court



                    achieved in a longer implementation period, Chemours
                    may propose, in addition, an implementation period of up
                    to five years supported by interim benchmarks to ensure
                    continuous progress in reduction of PFAS loading. . . .
                    Chemours shall simultaneously transmit the plan to
                    downstream public water utilities. DEQ will make DEQ
                    staff available to meet with downstream public water
                    utilities to receive input on the plan.

       Upon reaching an agreement, the parties were required to file a joint motion to amend

       the Consent Order “to incorporate any agreed upon reductions as enforceable

       requirements” of the Consent Order.        If the parties were unable to reach an

       agreement within eight months of entry of the Consent Order, they were permitted

       to either jointly stipulate to additional time or to “bring any dispute regarding the

       additional reductions before the Court for resolution.”

¶ 12         The Consent Order also released and resolved

                    civil and administrative claims for injunctive relief and
                    civil penalties by Plaintiff against Chemours relating to the
                    release of PFAS from the Facility that have been or could
                    have been brought based on information known to DEQ
                    prior to the lodging of the original Proposed Consent Order
                    on November 28, 2018 for past and continuing violations of
                    the following statutes and regulations: the Clean Water
                    Act and regulations promulgated thereunder; the Clean
                    Air Act and regulations promulgated thereunder; and the
                    North Carolina statutes and regulations referenced in the
                    Complaint, the Amended Complaint and the [Notices of
                    Violation] . . . . Furthermore, DEQ agrees that, based on
                    information known to DEQ prior to the lodging of the
                    original Proposed Consent Order on November 28, 2018,
                    this Consent Order addresses and resolves any violation or
                    condition at the Facility insofar as it could serve as the
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                         2022-NCCOA-413

                                        Opinion of the Court



                   basis for a claim, proceeding, or action pursuant to Section
                   13.1(a) or (c) of North Carolina Session Law 2018-5.

       The Consent Order did not “release[] Chemours from any liability it may have to any

       third parties arising from Chemours’ actions or release[] any claims by any third

       party, including the claims in” CFPUA’s Federal Suit.

¶ 13         Chemours submitted a proposed plan under Paragraph 12 to DEQ on

       26 August 2019. CFPUA commented on this submission on 27 September 2019 and

       met with DEQ to discuss the submission on 30 September 2019. Chemours submitted

       a revised proposal on 4 November 2019 which “was made publicly available on DEQ’s

       website.” Following negotiations between the parties, the State released a Proposed

       Addendum to the Consent Order for public comment on 17 August 2020.

¶ 14         CFPUA filed a Renewed and Amended Motion to Intervene on 8 September

       2020 (“Third Motion to Intervene”). CFPUA again alleged that the Consent Order,

       and further alleged that the Proposed Addendum, provided disparate standards for

       groundwater users near the Facility and surface water users downstream of the

       Facility. CFPUA therefore sought a declaration that the Consent Order and Proposed

       Addendum were arbitrary and capricious and an abuse of discretion under the North

       Carolina Administrative Procedure Act, and denied equal protection in violation of

       the state and federal constitutions.   CFPUA also sought a declaration that the

       violations alleged by the State in its amended complaint have occurred or are
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                             2022-NCCOA-413

                                         Opinion of the Court



       threatened, and the Consent Order and Proposed Addendum failed to abate these

       violations.

¶ 15         The State moved to enter the Proposed Addendum on 6 October 2020 and filed

       a corrected motion two days later. The trial court heard CFPUA’s Third Motion to

       Intervene and the motion for entry of the Proposed Addendum on 12 October 2020.

       The trial court entered the Proposed Addendum as an Addendum to Consent Order

       Paragraph 12 (“Addendum”) following the hearing and an order denying CFPUA’s

       Third Motion to Intervene on 30 November 2020. The trial court concluded that

       CFPUA’s Third Motion to Intervene was untimely and that CFPUA failed to meet

       the requirements for either permissive intervention or intervention as of right.

¶ 16         CFPUA appealed the denial of its Third Motion to Intervene to this Court.

                                       II.     Discussion

¶ 17         CFPUA first argues that the trial court erred by denying its Third Motion to

       Intervene as untimely.

¶ 18         It is well-established that “[w]hether a motion to intervene is timely is a matter

       within the sound discretion of the trial court[.]” Hamilton v. Freeman, 147 N.C. App.

       195, 201, 554 S.E.2d 856, 859 (2001); see also Malloy v. Cooper, 195 N.C. App. 747,

       750, 673 S.E.2d 783, 786 (2009); Home Builders Ass’n of Fayetteville N.C. Inc. v. City

       of Fayetteville, 170 N.C. App. 625, 630-31, 613 S.E.2d 521, 525 (2005). An abuse of

       discretion occurs only where the trial court’s ruling is “manifestly unsupported by
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                           2022-NCCOA-413

                                          Opinion of the Court



       reason” or is “so arbitrary that it could not have been the result of a reasoned

       decision.” White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).

¶ 19         Both intervention of right and permissive intervention are governed by N.C.

       Gen. Stat. § 1A-1, Rule 24, which provides:

                    (a) Intervention of right.--Upon timely application anyone
                        shall be permitted to intervene in an action:
                          (1)    When a statute confers an unconditional right
                                 to intervene; or
                          (2)    When the applicant claims an interest relating
                                 to the property or transaction which is the
                                 subject of the action and he is so situated that
                                 the disposition of the action may as a practical
                                 matter impair or impede his ability to protect
                                 that interest, unless the applicant’s interest is
                                 adequately represented by existing parties.
                    (b) Permissive intervention.--Upon timely application
                        anyone may be permitted to intervene in an action[:]
                           (1)   When a statute confers a conditional right to
                                 intervene; or
                           (2)   When an applicant’s claim or defense and the
                                 main action have a question of law or fact in
                                 common. When a party to an action relies for
                                 ground of claim or defense upon any statute or
                                 executive order administered by a federal or
                                 State governmental officer or agency or upon
                                 any regulation, order, requirement, or
                                 agreement issued or made pursuant to the
                                 statute or executive order, such officer or
                                 agency upon timely application may be
                                 permitted to intervene in the action. In
                                 exercising its discretion the court shall
                                 consider whether the intervention will unduly
                                 delay or prejudice the adjudication of the
                             STATE V. THE CHEMOURS COMPANY FC, LLC

                                            2022-NCCOA-413

                                           Opinion of the Court



                                  rights of the original parties.
       N.C. Gen. Stat. § 1A-1, Rule 24 (2020).

¶ 20          A motion to intervene, whether of right or permissively, must be timely. See

       id.; State ex rel. Easley v. Philip Morris Inc., 144 N.C. App. 329, 332, 548 S.E.2d 781,

       783 (2001) (citing N.C. Gen. Stat. § 1A-1, Rule 24). “Timeliness is the threshold

       question to be considered in any motion for intervention.” State Employees Credit

       Union, Inc. v. Gentry, 75 N.C. App. 260, 264, 330 S.E.2d 645, 648 (1985) (citation

       omitted). In determining the timeliness of a motion to intervene, the trial court must

       consider “(1) the status of the case, (2) the possibility of unfairness or prejudice to the

       existing parties, (3) the reason for the delay in moving for intervention, (4) the

       resulting prejudice to the applicant if the motion is denied, and (5) any unusual

       circumstances.” Procter v. City of Raleigh Bd. of Adjustment, 133 N.C. App. 181, 183,

       514 S.E.2d 745, 746 (1999) (citing Gentry, 75 N.C. App. at 264, 330 S.E.2d at 648).

       “In situations where a judgment has been entered, motions to intervene are granted

       only upon a finding of ‘extraordinary and unusual circumstances’ or a ‘strong showing

       of entitlement and justification.’” Id. (citing Gentry, 75 N.C. App. at 264, 330 S.E.2d

       at 648).

          1. Status of the Case

¶ 21          CFPUA argues that the trial court failed to appropriately assess the first factor

       bearing on timeliness, the status of the case. CFPUA specifically contends that the
                              STATE V. THE CHEMOURS COMPANY FC, LLC

                                          2022-NCCOA-413

                                         Opinion of the Court



       trial court erred because the Consent Order “is not a final judgment, and does not

       constitute a judgment for purposes of the intervention analysis.” We disagree.

¶ 22         The trial court addressed this factor as follows:

                    This Court entered judgment in this case in the form of a
                    Consent Order on February 25, 2019, over eighteen months
                    ago. CFPUA’s delay must be measured from entrance of
                    this Consent Order. CFPUA was fully aware of the
                    Consent Order. In fact, CFPUA was present in Court on
                    the day it was entered. There are no extraordinary or
                    unusual circumstances that justify CFPUA’s long delay.
                    Therefore, this factor weighs heavily against CFPUA and
                    is itself a sufficient basis for denial of CFPUA’s Third
                    Motion to Intervene.

       (Citations omitted).

¶ 23         The Consent Order contains a comprehensive release of

                    civil and administrative claims for injunctive relief and
                    civil penalties by Plaintiff against Chemours relating to the
                    release of PFAS from the Facility that have been or could
                    have been brought based on information known to DEQ
                    prior to the lodging of the original Proposed Consent Order
                    on November 28, 2018 for past and continuing violations of
                    the following statutes and regulations: the Clean Water
                    Act and regulations promulgated thereunder; the Clean
                    Air Act and regulations promulgated thereunder; and the
                    North Carolina statutes and regulations referenced in the
                    Complaint, the Amended Complaint and the [Notices of
                    Violation] . . . . Furthermore, DEQ agrees that, based on
                    information known to DEQ prior to the lodging of the
                    original Proposed Consent Order on November 28, 2018,
                    this Consent Order addresses and resolves any violation or
                    condition at the Facility insofar as it could serve as the
                    basis for a claim, proceeding, or action pursuant to Section
                    13.1(a) or (c) of North Carolina Session Law 2018-5.
                            STATE V. THE CHEMOURS COMPANY FC, LLC

                                          2022-NCCOA-413

                                         Opinion of the Court



       In consideration of this release, Chemours agreed to be bound by the obligations

       detailed in the Consent Order. The parties thus resolved the State’s claims by

       agreeing to implement the Consent Order, and the trial court retained jurisdiction

       only “for the duration of the performance of the terms and provisions of [the] Consent

       Order to effectuate or enforce compliance with the terms of [the] Consent Order[.]”

¶ 24         Citing to the Consent Order’s requirement that the parties develop and

       implement a plan for toxicity studies of certain PFAS, a provision permitting

       Chemours to request less frequent sampling for certain wastewater and stormwater

       sampling after two years, and Paragraph 12, CFPUA argues that the Consent Order

       is not a final judgment. Though these provisions envision approval and enforcement

       by the trial court, they do not obviate the Consent Order’s resolution of the State’s

       claims and therefore do not diminish the Consent Order’s effect as a final judgment.

       Under the release of claims in the Consent Order, there is to be no further

       adjudication of the merits of the State’s claims. See Duncan v. Duncan, 366 N.C. 544,

       545, 742 S.E.2d 799, 801 (2013) (“A final judgment generally is one which ends the

       litigation on the merits.” (quotation marks and citation omitted)).

¶ 25         The Consent Order in this case is analogous to the consent decree this Court

       treated as a final judgment when analyzing the timeliness of a motion to intervene

       in State ex rel. Easley v. Philip Morris Inc. The Philip Morris consent decree provided

       for “the creation of a non-profit corporation to control fifty percent of all monies”
                            STATE V. THE CHEMOURS COMPANY FC, LLC

                                           2022-NCCOA-413

                                          Opinion of the Court



       received under a settlement agreement, “subject to the North Carolina General

       Assembly’s approval of the creation of the non-profit corporation prior to 15 March

       1999.” 144 N.C. App. at 330, 548 S.E.2d at 782. Pursuant to the consent decree, the

       trial court entered a consent order “to create a private trust to benefit tobacco growers

       and quota owners in North Carolina and other states” and “retained jurisdiction to

       interpret, implement, administer and enforce the trust agreement.” Id. at 331, 548

       S.E.2d at 782. Approximately ten months after entry of the consent decree and two

       and a half months after entry of the consent order, the proposed intervenors sought

       to intervene “on behalf of all North Carolina taxpayers” and filed a proposed

       complaint in intervention “alleging numerous constitutional and statutory violations

       in the implementation” of the consent decree and consent order. Id. This Court

       treated the consent decree as a final judgment although it required further action,

       including the creation and approval of a non-profit; the trial court retained

       jurisdiction over future proceedings; and payments were to continue for

       approximately 25 years. Id. at 333-34, 548 S.E.2d at 784.

¶ 26         In the present case, the trial court did not err by treating the Consent Order

       as a final judgment when assessing the timeliness of CFPUA’s Third Motion to

       Intervene. The trial court therefore did not fail to appropriately assess the status of

       the case and properly required CFPUA to demonstrate “extraordinary and unusual

       circumstances” or a “strong showing of entitlement and justification” for intervention.
                              STATE V. THE CHEMOURS COMPANY FC, LLC

                                          2022-NCCOA-413

                                         Opinion of the Court



       See Gentry, 75 N.C. App. at 264, 330 S.E.2d at 648.

          2. Possible Unfairness or Prejudice to Existing Parties

¶ 27         CFPUA also argues that the trial court abused its discretion by concluding that

       the risk of unfairness or prejudice to the existing parties weighed against the

       timeliness of CFPUA’s Third Motion to Intervene. The trial court addressed this

       factor as follows:

                    CFPUA asserts that “there is no risk of unfairness or
                    prejudice to the existing parties.” The Court disagrees.
                    The Court finds that CFPUA’s intervention would be
                    highly prejudicial to the existing parties especially given
                    the extraordinary relief that CFPUA seeks—specifically, a
                    trial and a judgment declaring the Consent Order and the
                    proposed Addendum arbitrary and capricious and
                    unconstitutional.     Intervention would set back and
                    significantly delay, or even derail, the parties’ extensive
                    efforts to reach settlement and address PFAS
                    contamination from the Facility. Indeed, the Court finds
                    that CFPUA’s intervention could delay relief for CFPUA’s
                    own customers as well as for the many thousands of North
                    Carolinians who stand to benefit from the numerous PFAS
                    reduction measures required in the Consent Order and
                    Addendum. This factor, even taken alone, is sufficient for
                    this Court to deny CFPUA’s Third Motion to Intervene.

       (Citations omitted).

¶ 28         In its proposed complaint in intervention, CFPUA sought a trial and

       declaratory judgment that the Consent Order and subsequent Addendum were

       arbitrary and capricious, unconstitutional, and in violation of DEQ’s statutory

       mandate. Despite the Consent Order’s detailed release of the State’s claims, CFPUA
                             STATE V. THE CHEMOURS COMPANY FC, LLC

                                              2022-NCCOA-413

                                           Opinion of the Court



       also sought a declaration that “the statutory and regulatory violations alleged by the

       State in this action have occurred or are threatened.”

¶ 29          The trial court reasoned that CFPUA’s intervention for these purposes would

       subject the numerous remedial matters addressed in the Consent Order and

       Addendum, which the trial court found were “the product of years of negotiation as

       well as time-intensive analysis and investigation involving numerous experts across

       multiple fields of specialty,” to relitigation. The trial court did not abuse its discretion

       by concluding that CFPUA’s intervention “would be highly prejudicial to the existing

       parties” and this factor weighed against the timeliness of CFPUA’s intervention. See

       Home Builder’s Ass’n of Fayetteville, 170 N.C. App. at 631, 613 S.E.2d at 525

       (concluding that intervention “would prejudice the [existing parties] by destroying

       their settlement”); see also Charles Schwab & Co. v. McEntee, 225 N.C. App. 666,

       675-76, 739 S.E.2d 863, 869 (2013) (concluding that the trial court did not abuse its

       discretion by denying permissive intervention where intervention in the estate

       dispute “might have eradicated the [settlement agreement] and delayed adjudication

       of the rights of the Named Parties, potentially to the detriment of the creditors and

       other beneficiaries of the Estate”).

¶ 30          CFPUA challenges the trial court’s consideration of “how CFPUA’s

       intervention might interfere with the existing parties’ settlement negotiations and

       decisions” as “untethered to any prejudice which was caused by CFPUA’s delay.”
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                             2022-NCCOA-413

                                         Opinion of the Court



       CFPUA argues that instead, the trial court should only have considered prejudice to

       the parties arising from the period between “the date CFPUA learned DEQ would not

       protect its interests” and the filing of its Third Motion to Intervene, a period CFPUA

       contends was just 26 days.

¶ 31         CFPUA now asserts that it was unaware DEQ would not protect its interests

       until DEQ published the Proposed Addendum on 17 August 2020. However, CFPUA

       alleged that DEQ had failed to adequately represent its interests on multiple

       instances prior to 17 August 2020. In its First Motion to Intervene, filed 17 October

       2017, CFPUA alleged that the State had failed to provide notice and an opportunity

       for comment prior to filing the original complaint or proposing the Consent Order.

       CFPUA also alleged that the relief sought would not adequately represent “interests

       unique to a public water supply authority” such as CFPUA.           In an April 2018

       memorandum in opposition to a motion to dismiss its Federal Suit, CFPUA argued

       that DEQ’s amended complaint did not seek “relief for third-parties who have

       suffered injury as a result of the contamination.” In its Second Motion to Intervene,

       filed 20 December 2018, CFPUA declared that it was “clear now that CFPUA’s

       interests are not adequately represented by the State in this action.” CFPUA further

       argued that DEQ had “given little attention to CFPUA’s interests in pursuing this

       enforcement action or to advocating or negotiating relief for the harms caused by the

       pollutant   discharges   that   are     adversely   impacting   downstream   users[.]”
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                          2022-NCCOA-413

                                         Opinion of the Court



       Additionally, as the trial court determined, the entry of the Consent Order on

       25 February 2019 placed CFPUA “on notice regarding the requirements for the

       Addendum.” The trial court found—and CFPUA does not contest—that (1) CFPUA

       commented on Chemours’ initial proposal under Paragraph 12 on 27 September 2019;

       (2) CFPUA met with DEQ three days later, in part to discuss the proposal;

       (3) Chemours published a revised proposal for compliance with Paragraph 12 on its

       website on 4 November 2019; and (4) CFPUA again met with DEQ on 17 July 2020.

       CFPUA’s 27 September 2019 comment criticized the proposed addendum as

       “fundamentally flawed in a number of important respects.”

¶ 32         CFPUA’s argument that the trial court considered too broad a period in

       assessing prejudice to the existing parties because CFPUA did not “learn[] DEQ

       would not protect its interests” until 17 August 2020, and therefore delayed just 26

       days before filing its Third Motion to Intervene, is without merit. See Philip Morris,

       144 N.C. App. at 333, 584 S.E.2d at 783 (noting that while proposed intervenors

       contended the plaintiff had “failed to represent their interests throughout the

       process,” “information about the underlying case ha[d] been widely available” in the

       ten-month period between entry of judgment and the motion to intervene).

          3. Reason for Delay in Moving for Intervention

¶ 33         CFPUA also argues that the trial court abused its discretion because it “made

       no effort to address CFPUA’s evidence and argument on the changed circumstances”
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                         2022-NCCOA-413

                                        Opinion of the Court



       that led to its Third Motion to Intervene. To the contrary, the trial court rejected

       CFPUA’s explanation that changed circumstances accounted for its delay in seeking

       to intervene. In its Third Motion to Intervene, CFPUA argued that the Consent

       Order was “based on a flawed premise” that “its implementation would result in the

       continued reduction of PFAS levels in the Cape Fear River.” CFPUA contended that

       data collected after the entry of the Consent Order revealed that “PFAS levels in the

       Cape Fear River have been variable—not decreasing—and are largely dependent on

       river flows.”   Presented with these arguments, the trial court determined that

       CFPUA had “articulated no legitimate reason for its delay in seeking intervention.”

¶ 34          As the trial court noted, the Consent Order put CFPUA on notice of the

       requirements to which the Addendum had to conform. Paragraph 12 specified that

       the parties were required to formulate “a plan demonstrating the maximum

       reductions in PFAS loading from the Facility (including loading from contaminated

       stormwater, non-process wastewater, and groundwater) to surface waters . . . that

       are economically and technologically feasible, and can be achieved within a two-year

       period[.]”

¶ 35          Contrary to CFPUA’s argument that changed circumstances justified its delay,

       the record indicates that CFPUA had a longstanding concern that implementation of

       the Consent Order would not reduce PFAS levels in the Cape Fear River to its

       satisfaction. In its Second Motion to Intervene, CFPUA alleged that “even if the
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                          2022-NCCOA-413

                                         Opinion of the Court



       [Facility] immediately ceases all emissions and discharges of PFAS pollutants into

       the Cape Fear River, those pollutants will continue to contaminate the surface water

       in the Cape Fear River for decades to come (since pollution in the vegetation, soils,

       and groundwater in a large and unknown radius around the [Facility] and in river

       sediments will continue to migrate into the river water through groundwater flow

       and surface run-off)[.]”    Similarly, in its Federal Suit, CFPUA alleged that

       contaminants originating from the Facility would be “re-introduced into the waters

       of the Cape Fear River and be subject to being transported to CFPUA’s water intake

       and introduced into CFPUA’s public water supply system” when “disturbed by the

       natural processes of the river ecosystem, including the normal use of the river by

       people and water-craft.” See Complaint at 22, Cape Fear Public Utility Authority v.

       The Chemours Co. FC, LLC, No. 7:17-cv-195 (E.D.N.C. 2017), E.C.F. No. 1.

¶ 36         The trial court therefore did not abuse its discretion by rejecting CFPUA’s

       changed circumstances theory, determining that CFPUA did not offer a legitimate

       reason for its delay, and concluding that CFPUA’s delay therefore weighed heavily

       against the timeliness of its Third Motion to Intervene.

          4. Prejudice to the Party Seeking to Intervene

¶ 37         CFPUA also challenges the trial court’s conclusion that the potential prejudice

       to CFPUA of denying intervention weighed heavily against the timeliness of CFPUA’s

       intervention.
                              STATE V. THE CHEMOURS COMPANY FC, LLC

                                           2022-NCCOA-413

                                         Opinion of the Court



¶ 38         The trial court addressed this factor as follows:

                    First, CFPUA has its own pending litigation against
                    Chemours. As CFPUA acknowledges, the Consent Order
                    and Addendum do not in any way impair CFPUA’s efforts
                    to vindicate its interests in its separate federal litigation.
                    To the contrary, the Consent Order expressly provides that
                    Chemours is not released from any liability it may have to
                    any third parties arising from Chemours’ actions. Second,
                    with respect to the Consent Order, counsel for CFPUA
                    stated in open court that the Consent Order “address[es]
                    many of the concerns, if not most of the concerns, [CFPUA]
                    initially raised . . . .”      Counsel for CFPUA also
                    acknowledged that “the requirements of the order are
                    beneficial to the public.” With respect to the Addendum,
                    Chemours is required to achieve maximum feasible
                    reductions of PFAS contributions from residual sources at
                    the Facility to the Cape Fear River on an expedited basis.
                    Downstream communities, including CFPUA and its
                    customers, will be the primary beneficiaries of this
                    accelerated remediation.

       (Citations omitted).

¶ 39         CFPUA argues that the trial court’s analysis of the potential prejudice to

       CFPUA “fails to consider the changed circumstances” that it contends led to its Third

       Motion to Intervene. However, as discussed above, the trial court did not abuse its

       discretion by rejecting CFPUA’s changed circumstances theory.

¶ 40         CFPUA also contends that its Federal Suit will not provide the same relief as

       direct involvement in this action and is “an inferior means to protect [CFPUA’s]

       interests in prompt and effective remediation of the contamination.” The trial court’s

       analysis, however, did not assume that the Federal Suit would provide the same relief
                             STATE V. THE CHEMOURS COMPANY FC, LLC

                                            2022-NCCOA-413

                                           Opinion of the Court



       as CFPUA’s intervention.       Instead, the trial court reasoned that CFPUA would

       remain able to pursue its Federal Suit absent intervention and the implementation

       of the Consent Order and Addendum would benefit downstream users, including

       CFPUA. CFPUA does not challenge the trial court’s findings that the Consent Order

       “contains numerous provisions to substantially reduce PFAS discharges and

       emissions to the environment from ongoing operations at the Facility,” the Addendum

       “requires measures to substantially reduce PFAS loading to surface water from

       historic sources including contaminated groundwater and contaminated soils,” and

       such sources are “currently the most significant source[s] of PFAS loading to the Cape

       Fear River.”

¶ 41         The trial court’s assessment that the potential prejudice to CFPUA weighed

       against intervention is not “manifestly unsupported by reason” or “so arbitrary that

       it could not have been the result of a reasoned decision.” See White, 312 N.C. at 777,

       324 S.E.2d at 833.

          5. Unusual Circumstances

¶ 42         CFPUA argues that the trial court abused its discretion in concluding that

       there are “unusual circumstances that warrant denying CFPUA’s [Third Motion to

       Intervene] as untimely.” The trial court addressed this factor as follows:

                      [T]he “unusual circumstances” that [CFPUA] lists are
                      unrelated to its long delay and are irrelevant to its failure
                      to timely move for intervention. While extraordinary or
                              STATE V. THE CHEMOURS COMPANY FC, LLC

                                          2022-NCCOA-413

                                         Opinion of the Court



                    unusual circumstances are generally analyzed to support a
                    late motion to intervene, the Court finds that, here, there
                    are unusual circumstances that warrant denying CFPUA’s
                    motion to intervene as untimely. Unlike most settlements,
                    both the Consent Order and the Addendum were publicly
                    noticed, allowing CFPUA and other members of the public
                    a chance to be heard on both documents prior to entry by
                    the Court. CFPUA availed itself of this opportunity and
                    commented on both the Consent Order and the Addendum
                    as well as on Chemours’ submission describing how it
                    proposed to comply with the requirements of Paragraph 12
                    of the Consent Order. Moreover, the Consent Order was
                    unusual in that it expressly provided downstream utilities,
                    including CFPUA, with a unique role in the process that
                    led to development of the Addendum. Specifically, the
                    Consent Order required Chemours to share its plan under
                    Paragraph 12 with CFPUA and other utilities and required
                    DEQ to make relevant staff available to meet with
                    downstream utilities, including CFPUA, to discuss their
                    comments on Chemours’ plan. Finally, the nature of this
                    Addendum also constitutes an unusual circumstance
                    favoring the denial of the motion to intervene. The
                    Addendum addresses an issue of paramount importance to
                    the citizens of North Carolina—the requirement of
                    significant reductions of PFAS loading to surface waters
                    from residual sources at the Facility. Intervention at this
                    stage could delay or derail implementation of measures
                    necessary to achieve these reduction[s]. These unusual
                    circumstances weigh against the timeliness of CFPUA’s
                    Third Motion to Intervene.

       (Citations omitted).

¶ 43         CFPUA does not challenge the trial court’s determination that the notice and

       comment procedures, CFPUA’s involvement under Paragraph 12, and the public

       benefit of prompt implementation of the Consent Order and Addendum were unusual
                            STATE V. THE CHEMOURS COMPANY FC, LLC

                                          2022-NCCOA-413

                                         Opinion of the Court



       circumstances weighing against CFPUA’s intervention. Instead CFPUA argues, as

       it did in its Third Motion to Intervene, that “unusual circumstances” existed in DEQ’s

       “consistent, carefully considered unwillingness to confer with CFPUA about the

       remediation measures that DEQ is considering and that directly impact [CFPUA’s]

       customers.” CFPUA suggests that this amounts to “conduct by an existing party that

       makes it more difficult for potential intervenors to apprehend the need to

       intervene[.]”

¶ 44         In support of this argument, CFPUA cites Stallworth v. Monsanto Co., 558

       F.2d 257 (1977), but Stallworth is distinguishable from the present case. There, the

       plaintiff-employees opposed the defendant-employer’s request to notify non-party

       employees of the suit and “give them a reasonable opportunity to intervene, or be

       joined as defendants[.]” Id. at 260-61. The trial court denied the request to notify

       the non-party employees and subsequently entered a consent order partially settling

       the case. Id. at 261. The non-party employees “first felt the impact” of the consent

       order ten days later and filed their motion to intervene “just under one month after

       the entry of” the order. Id. at 261-62. The trial court denied the motion to intervene

       as untimely, but the Fifth Circuit reversed. Id. at 260. The Fifth Circuit reasoned

       that “[s]ince the plaintiffs urged the district court to make it more difficult for the

       [non-party employees] to acquire information about the suit early on,” the plaintiffs

       should not “be heard to complain that [the non-party employees] should have known
                           STATE V. THE CHEMOURS COMPANY FC, LLC

                                             2022-NCCOA-413

                                         Opinion of the Court



       about it or appreciated its significance sooner.” Id. at 267. The refusal to permit

       notification of non-party employees of the pendency and potential impact of the

       lawsuit “constitute[d] an unusual circumstance which tilt[ed] the scales toward a

       finding that the” motion to intervene was timely. Id.

¶ 45         Here, by contrast, the trial court’s unchallenged findings of fact demonstrate

       that CFPUA has long been aware of this litigation, made comments on multiple

       instances, and conferred with DEQ on several occasions. Additionally, CFPUA’s

       argument that the State’s conduct impeded its ability to apprehend the need to

       intervene is undercut by CFPUA’s repeated assertions, beginning early in the

       proceedings, that the State failed to adequately protect CFPUA’s interests.

¶ 46         The trial court did not abuse its discretion in concluding that the unusual

       circumstances cited by CFPUA are “unrelated to its long delay and are irrelevant to

       its failure to timely move for intervention,” and to the contrary, “there are unusual

       circumstances that warrant denying CFPUA’s” Third Motion to Intervene as

       untimely.

                                      III.     Conclusion

¶ 47         The trial court did not abuse its discretion in determining that CFPUA’s Third

       Motion to Intervene was untimely. Because “[t]imeliness is the threshold question to

       be considered in any motion for intervention,” Gentry, 75 N.C. App. at 264, 330 S.E.2d

       at 648, we affirm the trial court’s order denying CFPUA’s Third Motion to Intervene
                    STATE V. THE CHEMOURS COMPANY FC, LLC

                                  2022-NCCOA-413

                                 Opinion of the Court



without reaching CFPUA’s arguments that the trial court erred by denying

intervention as of right and abused its discretion by denying permissive intervention

under Rule 24(a) and (b).

      AFFIRMED.

      Judges DIETZ and ARROWOOD concur.